UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-32427 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Utah 87-0386790 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 612 Santa Monica Boulevard, Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 260-6150 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of November 16, 2009, there were 61,159,105 outstanding shares of the Registrant's Common Stock, $0.001 par value. CONSPIRACY ENTERTAINMENT HOLDINGS, INC. SEPTEMBER 30, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Conspiracy Entertainment Holdings, Inc. Condensed Consolidated Financial Statements September 30, 2009 CONTENTS Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 2 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Condensed Consolidated Balance Sheets ASSETS September 30, December 31, 2009 2008 (unaudited) CURRENT ASSETS Cash and cash equivalents $ 193,504 $ 424,529 Accounts receivable, net 331,007 256,820 Prepaid manufacturing 257,071 - Total Current Assets 781,582 681,349 PROPERTY AND EQUIPMENT, NET 13,174 11,158 OTHER ASSETS Capitalized development costs and licenses, net 3,301,956 2,543,710 Deposits 6,906 6,906 Other receivable 85,500 92,500 Total Other Assets 3,394,362 2,643,116 TOTAL ASSETS $ 4,189,118 $ 3,335,623 The accompanying notes are an integral part of these consolidated financial statements. 3 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Condensed Consolidated Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT September 30, December 31, 2009 2008 (unaudited) CURRENT LIABILITIES Accounts payable $ 948,443 $ 712,175 Accrued expenses 2,586,950 2,440,193 Payroll taxes payable 789,726 712,585 Deferred compensation 316,264 371,555 Related party loans 30,000 80,000 Deferred revenue 2,973,589 2,145,632 Notes payable, net of discount of $-0- in 2009 and $3,183 in 2008 421,871 418,688 Derivative liability 7,307,310 2,816,604 Convertible notes payable 2,367,400 2,217,400 Total Current Liabilities 17,741,553 11,914,832 Total Liabilities 17,741,553 11,914,832 STOCKHOLDERS' DEFICIT Common stock, $0.001 par value; 100,000,000 shares authorized, 51,189,065 shares issued and outstanding 51,190 51,190 Additional paid in capital 2,790,394 2,790,394 Accumulated deficit (16,394,019 ) (11,420,793 ) Total Stockholders' Deficit (13,552,435 ) (8,579,209 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,189,118 $ 3,335,623 The accompanying notes are an integral part of these consolidated financial statements. 4 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 NET SALES $ 1,344,224 $ 3,024,146 $ 5,645,415 $ 7,784,004 COST OF SALES 1,040,990 2,420,106 4,632,441 5,687,157 GROSS PROFIT 303,234 604,040 1,012,974 2,096,847 OPERATING EXPENSES Professional fees 99,350 78,740 313,550 354,113 Wages and salaries 164,816 155,417 475,563 462,139 Selling, general and administrative 172,631 242,599 554,318 905,814 Total Operating Expenses 436,797 476,756 1,343,431 1,722,066 NET INCOME FROM OPERATIONS (133,563 ) 127,284 (330,457 ) 374,781 OTHER INCOME (EXPENSE) Interest expense (52,212 ) (62,313 ) (148,880 ) (159,818 ) Net financing income (expense) - (10,618 ) (3,183 ) (109,463 ) Gain (loss) on valuation of derivative liability (5,150,340 ) 4,821,469 (4,490,706 ) 138,073 Gain on debt forgiveness - - - 110,128 Total Other Income (Expense) (5,202,552 ) 4,748,538 (4,642,769 ) (21,080 ) NET INCOME (LOSS) BEFORE INCOME TAXES (5,336,115 ) 4,875,822 (4,973,226 ) 353,701 PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ (5,336,115 ) $ 4,875,822 $ (4,973,226 ) $ 353,701 BASIC INCOME (LOSS) PER SHARE $ (0.10 ) $ 0.10 $ (0.10 ) $ 0.01 DILUTED INCOME (LOSS) PER SHARE $ (0.00 ) $ 0.00 $ (0.01 ) $ 0.00 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC 51,189,065 51,189,065 51,189,065 51,189,065 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - DILUTED 51,189,065 162,059,065 51,189,065 162,059,065 The accompanying notes are an integral part of these consolidated financial statements. 5 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (4,973,226 ) $ 353,701 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 3,355 1,747 Amortization of discount on convertible notes payable - 109,463 Amortization of capitalized development costs and licenses 340,353 686,142 Amortization of discount on notes payable 3,183 13,854 Gain on debt forgiveness - (110,128 ) Net change in derivative liability 4,490,706 (138,073 ) Change in operating assets and liabilities: Accounts receivable and other receivable (67,187 ) (48,805 ) Prepaid expenses (257,071 ) 277,200 Accounts payable and accrued expenses 460,166 (31,467 ) Deferred compensation (55,291 ) (135,466 ) Deferred revenue 827,957 1,046,788 Net Cash Provided by Operating Activities 772,945 2,024,956 CASH FLOWS FROM INVESTING ACTIVITIES Payments for development costs and licenses (1,098,599 ) (2,589,433 ) Purchase of property and equipment (5,371 ) (9,236 ) Net Cash Used by Investing Activities (1,103,970 ) (2,598,669 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on related party loans (58,000 ) - Proceeds from related party loans 8,000 80,000 Proceeds from notes payable 150,000 205,000 Payments on notes payable - (40,000 ) Net Cash Provided by Financing Activities 100,000 245,000 DECREASE IN CASH AND CASH EQUIVALENTS (231,025 ) (328,713 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 424,529 539,990 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 193,504 $ 211,277 SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for services $ - $ - Notes payable converted to common stock $ - $ - Beneficial conversion feature of convertible notes payable $ - $ - The accompanying notes are an integral part of these consolidated financial statements. 6 CONSPIRACY ENTERTAINMENT HOLDINGS, INC Notes to the Condensed Consolidated Financial Statements September 30, 2009 (Unaudited) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.
